RESOLUCIÓN
Eric R. Ronda del Toro, del bufete Mercado, Soto, Ronda, Amundaray & Pascual, PSC, abogado de la parte peticionaria.
Luego de examinar la “Moción urgente solicitando auxi-lio de jurisdicción” y el certiorari, ambos presentados por los peticionarios, se declara “con lugar” la moción y se pa-ralizan los efectos de la sentencia dictada por el Tribunal *61de Apelaciones el 15 de febrero de 2011 en el caso de epígrafe. Además, se le concede a la parte recurrida un tér-mino de veinte días, a contarse desde la notificación de esta resolución, para que muestre causa por la cual no se deba expedir la petición de certiorari y revocar o modificar la referida sentencia.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton denegaría el recurso presentado por entender que la sen-tencia recurrida es esencialmente correcta. La Jueza Aso-ciada Señora Fiol Matta proveería “no ha lugar”. La Juez Asociada Señora Rodríguez Rodríguez emitió un voto particular disidente. El Juez Asociado Señor Rivera García emitió un voto particular.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo